Order reversed on the law, with ten dollars costs and disbursements, a,nd motion denied with ten dollars costs. In the second cause of action set forth in the complaint the plaintiff alleges facts sufficient to entitle him to judgment declaring the contract between the plaintiff and defendant terminated. He asks for this relief in the complaint. The fact that he also asks for relief to which the facts would not entitle him does not prevent Ms obtaimng the relief to which those facts show Mm to be entitled. Kelly, P. J., Jaycox, Maiming, Young and Kapper, JJ., concur.